Filed with the Securities and Exchange Commission on March 21, 2011 1933 Act Registration File No. 333-100289 1940 Act File No. 811-21210 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.15 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.15 x (Check appropriate box or boxes.) Alpine Income Trust (Exact Name of Registrant as Specified in Charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577-2540 (Address and Zip Code of Principal Executive Offices) 1-888-785-5578 Registrant’s Telephone Number, including Area Code Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577-2540 (Name and Address of Agent for Service) Copies of all communications to: Rose F. DiMartino, Esq. Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) o onpursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the18th day of March, 2011. ALPINE INCOME TRUST By: /s/ Samuel A. Lieber Samuel A. Lieber, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement of Registrant has been signed below by the following persons in the capacities and on March 18, 2011. SIGNATURES TITLE /s/ Samuel A. Lieber President and Trustee Samuel A. Lieber (Principal Executive Officer) Laurence B. Ashkin* Trustee Laurence B. Ashkin H. Guy Leibler* Trustee H. Guy Leibler Jeffrey Wacksman* Trustee Jeffrey Wacksman James A. Jacobson* Trustee James A. Jacobson /s/ Samuel A. Lieber Samuel A. Lieber *Pursuant to Power of Attorney incorporated by reference to Registrant's Post-Effective Amendment No. 14 to Registrant's Registration Statement on Form N-1A (Registrant's File Nos. 333-100289 and 811-21210) filed with the Securities and Exchange Commission on February 28, 2010. ALPINE INCOME TRUST EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
